           Case 2:14-cr-00279-APG-VCF Document 266 Filed 06/22/20 Page 1 of 1



 1
                                 UNITED STATES DISTRICT COURT
 2

 3                                      DISTRICT OF NEVADA

 4   UNITED STATES OF AMERICA,                         CASE NO.: 2:14-CR-00279-APG-VCF
 5                  Plaintiff,
 6                                                     ORDER APPOINTING CJA COUNSEL
     vs.
 7
     BRET ALAN HUMPHRIES,
 8
                    Defendant.
 9

10          The Federal Public Defender’s Motion to Withdraw (ECF No. 264) is GRANTED.
11
     Consistent with the District of Nevada’s General Order 2020-06, I appoint JACQUELINE M.
12
     TIRINNANZI to represent Bret Alan Humphries for the limited purpose of determining whether
13
     Humphries may be eligible for Compassionate Release under 18 U.S.C. § 3582(c)(1)(A). Counsel
14

15   may file any petitions, motions, or applications related to that task. The United States Probation

16   Office is authorized to disclose Humphries’s Presentence Investigation Report to Ms. Tirinnanzi.
17
            DATED: June 22, 2020
18          Nunc Pro Tunc: June 15, 2020

19

20

21                                                      ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
